DETAILED ACTION
General Remarks
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.    When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
4.    Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
5.    Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form
(http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.
6.    Status of claim(s) to be treated in this office action:
a.    Independent: 1.
b.    Pending: 1-20.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 11 recites, “the write operation includes a program loop including a program operation and a verify operation, the suspending the write operation is performed after completion of the verity operation, and the resuming the write operation is started from the verify operation”, examiner does not quite understand how “the verify operation” is performed before suspending, but was defined as start of resuming “the write operation”. Also examiner is not sure what “from the verify operation”  means, does not mean that “resuming the write operation” including “the verify operation”, or “resuming the write operation” start after completion of “the verify operation”, thus renders this limitation vague and indefinite. For the purpose of continuing examination, this limitation is not being considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 10-13, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee PG PUB 20180197610 (hereinafter Lee).

	
Regarding independent claim 1, Lee teaches a method of controlling a memory device comprising: 
receiving a write instruction (“command” responsible for program operation, [0040], “…control circuit 140 may receive a command CMD and an address ADDR form the outside, and may control general read, program, and erase operations of the non-volatile memory device 100. For example, the control circuit 140 may receive a program command from the outside and controls the general program operation of the non-volatile memory device 100…”); 
starting a write operation (program operation in figures 8, 10 and 12 including 1-LOOP to N+1 LOOP) to a first address (“address” in [0040], “…control circuit 140 may receive a command CMD and an address ADDR form the outside, and may control general read, program, and erase operations of the non-volatile memory device 100…”, [0037], “…row decoder 120 may select any one of the plurality of word lines WLs connected to the memory cell array in response to an address ADDR received from the outside or generated inside the non-volatile memory device 100…”) in response to the write instruction; 
receiving a first read instruction (“read operation” in [0004], “…When a read operation is desired to be performed during the program operation, the flash memory device may suspend a currently performed program operation, perform the required read operation, and then resume the suspended program operation…”) of the first address; 
suspending the write operation (Suspend command” and “enter suspend” in figure 13); and 
applying a read voltage ([0038], “…During the read operation, the row decoder 120 may select one word line, and transmit the read voltage to the selected word line. The row decoder 120 may transmit the read pass voltage to the unselected word lines…”) to a word line (“selected word line” in [0038]) corresponding to the first address in a first read operation (“perform read” in figure 12) in response to the first read instruction.  

Regarding claim 5, Lee teaches the method according to claim 1, further comprising: resuming the write operation after the first read operation ([0004], “…When a read operation is desired to be performed during the program operation, the flash memory device may suspend a currently performed program operation, perform the required read operation, and then resume the suspended program operation…”).  

Regarding claim 8, Lee teaches the method according to claim 1, wherein the suspending the write operation is performed in response to a suspend command (suspend command in figure 12).  

Regarding claim 10, Lee teaches the method according to claim 5, wherein the write operation (program operation in figures 8, 10, 12 and 18 including 1-LOOP to N+1 LOOP) includes a program loop (N-LOOP in figure 10) including a program operation (program operation using VPGM+ISPP in figure 10) and a verify operation (VFY in N-LOOP in figures 10), the suspending the write operation (period between enter suspend and resume in figure 10) is performed after completion of the program operation (program operation using VPGM+ISPP in figure 10), and the resuming (Resume in figure 10) the write operation is started from the verify operation.  

Regarding claim 11, Lee teaches the method according to claim 5, wherein the write operation (program operation in figures 8, 10, 12, 14 and 18 including 1-LOOP to N+1 LOOP) includes a program loop (N-LOOP in figure 14) including a program operation (program operation using VPGM+ISPP in figure 14) and a verify operation (VFY in N-LOOP in figures 14), the suspending the write operation (period between enter suspend and resume in figure 18) is performed after completion of the verity operation (VFY in N-LOOP in figure 14), and the resuming (Resume in figure 14) the write operation is started from the verify operation.  

Regarding claim 12, Lee teaches the method according to claim 5, wherein the write operation (program operation in figures 8, 10, 12, 14, 17 and 18 including 1-LOOP to N+1 LOOP) includes a program loop (loop include N-loop verify and N+1-Loop program in figure 17) including a program operation (N+1-Loop program in figure 17) and a verify operation (N-loop verify in figure 17), the suspending the write operation (period between enter suspend and resume in figure 18) is performed after completion of the verity operation (N-loop verify in figure 17), and the resuming the write operation is started from the program operation (N+1-Loop program in figure 17).  

Regarding claim 13, Lee teaches the method according to claim 1, further comprising: receiving a second read instruction (a separate but routine read operation) after the first read operation; and outputting read data from a data register (C-latch 1315 in figure 5) in response to the second read instruction ([0080], “…the cache latch 1315 may receive data read from the memory cell during the read operation from the sense latch 1311 and may output the data to the outside of the page buffer 131 through a data output line Data-out. The superordinate bit latch 1313, the subordinate bit latch 1314, and the cache latch 1315 are generally called data latches...”)  

Regarding claim 15, Lee teaches the method according to claim 13, further comprising: resuming the write operation (resume in figure 16) after the first read operation (perform read in figure 16), wherein the resuming the write operation (resume in figure 16) is performed after the outputting the read data from the data register (figure 15 and [0119], “…During the read operation, the data stored in the memory cell is temporarily stored in the sense latch 1311 and then is output to the outside through the cache latch 1315...”)  

Regarding claim 16, Lee teaches the method according to claim 1, further comprising: repeatedly (program operation in figures 8, 10, 12 and 18 including 1-LOOP to N+1 LOOP) performing a program loop including a program operation and a verify operation, wherein a write voltage applied to the word line is stepped up every time the program operation is repeated.  

Claims 1, 5, 7, 9, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TOKIWA PG PUB 20160365150 (hereinafter TOKIWA).

Regarding independent claim 1, TOKIWA teaches a method of controlling a memory device (title) comprising: 
receiving a write instruction (S105 in figure 13, or receiving signals such as write enable signal WEn, a command latch enable signal CLE, an address latch enable signal ALE, [0039], “…signal CLE instructs the NAND type flash memory 100 which receives the signal to capture the signal IO as a command. The signal ALE instructs the NAND type flash memory 100 which receives the signal to capture the signal IO as address data…”); 
starting a write operation (S110 in figure 13) to a first address in response to the write instruction; 
receiving a first read instruction of the first address (S135 in figure 13, [0134], “…the memory controller 200 transmits an interrupting operation command CMDi to the memory 100 (step S135 in FIG. 13). The interrupting operation command CMDi is, for example, a read command of a certain data of the lower page…”); 
suspending the write operation (S130 in figure 13); and 
applying a read voltage to a word line corresponding to the first address in a first read operation in response to the first read instruction ([0198], “…the reading command RD1r instructs the memory 160 to use a read voltage for determination of the “A1” level to “C1” level.. “, or for a typical read operation, a read voltage between E/A2 in figure 16 will be apply to selected WL in order to figure out whether the selected cell has threshold above or below this Vread).

Regarding claim 5, TOKIWA teaches the method according to claim 1, further comprising: resuming the write operation (S150 in figure 13) after the first read operation (S140 in figure 13).

Regarding claim 7, TOKIWA teaches the method according to claim 1, further comprising: setting a ready/busy signal to a busy state in response to the write instruction (figure 11, [0116], “… the memory 100 continuously outputs the ready/busy signal RBn at the “L” level until the writing operation is completed…”); 
setting the ready/busy signal to a ready state from the busy state after the suspending the write operation (RBn=H after S130 in figure 13, RBn=H from t17 to t18 in figure 14); 
setting the ready/busy signal to the busy state from the ready state in response to the first read instruction (RBn=L from t18-t19 in figure 14); 
setting the ready/busy signal to the ready state from the busy state when the first read operation is completed (RBn=H from t19-t20 in figure 14); and 
setting the ready/busy signal to the busy state from the ready state in response to a resume command (RBn=L after t21 in figure 14).  

Regarding claim 9, TOKIWA teaches the method according to claim 5, wherein the resuming the write operation (S150 in figure 13) is performed in response to a resume command (S145 in figure 13, [0137], “…memory controller 200 transmits a writing command PROr and the address of the writing destination to the memory 100 in the time t19 after receiving the read data, for example (step S145 in FIG. 13)…”).  

Regarding claim 20, TOKIWA teaches the method according to claim 1, wherein the receiving the write instruction includes: receiving a command latch enable signal; and receiving an address latch enable signal (S105 in figure 13, or receiving signals such as write enable signal WEn, a command latch enable signal CLE, an address latch enable signal ALE, [0039], “…signal CLE instructs the NAND type flash memory 100 which receives the signal to capture the signal IO as a command. The signal ALE instructs the NAND type flash memory 100 which receives the signal to capture the signal IO as address data…”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee PG PUB 20180197610 (hereinafter Lee), in view of Toda PG PUB 20070121376 (hereinafter Toda).
	
Regarding claim 3, Lee teaches the method according to claim 1, but does not teach further comprising: transmitting data read from a second memory cell to a data register as read data; wherein the second memory cell is connected to the word line and the writing of write data to the second memory cell is completed.  
However, Toda teaches in [0272] that “In case data read is inserted to interrupt the write sequence, if the higher bit write has been finished in the suspended write sequence, it is possible to read out the higher bit from the cell array and store it in the upper latch 301”.
Lee and Toda are analogous art because they address the same field of endeavor: memory storage apparatuses control circuit designs and control methods therefor. At the time of the effective filing, it would have been obvious to one of ordinary skill in the art, having the teachings of Lee and Toda before him, to modify the program suspend method of Lee to include read data from cell when program is complete scheme of Toda, such that the method further comprising: transmitting data read from a second memory cell to a data register as read data; wherein the second memory cell is connected to the word line and the writing of write data to the second memory cell is completed, in order to have working device.

Allowable Subject Matter
Claims 2, 4, 6, 14, 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art to the present invention is LEE (US 20180197610 Al).
Lee discloses a non-volatile memory device includes: a memory cell array including a plurality of memory cells connected to a plurality of word lines and a plurality of bit lines, a row decoder configured to selectively control the plurality of word lines, a page buffer including a plurality of latches corresponding to the plurality of bit lines, respectively, and a control circuit configured to control the non-volatile memory device to enter a suspend state after terminating a verify operation of a program loop of a program operation of the plurality of memory cells in response to a suspend request being generated during an execution operation of the program loop.
Regarding claim 2 (and the respective dependent claims 17-19), the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: transmitting write data of a first memory cell held by a latch circuit to a data register as read data; wherein the first memory cell is connected to the word line and the writing of the write data to the first memory cell is not completed.  
Regarding claim 4, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: transmitting write data of a first memory cell held by a latch circuit to a data register as read data; and transmitting data read from a second memory cell to the data register as read data; wherein the first memory cell and the second memory cell are connected to the word line, the writing of the write data to the first memory cell is not completed and the writing of the write data to the second memory cell is completed.  
Regarding claim 6, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: setting the ready/busy signal to a ready state from the busy state when transmission of write data from the data register to the latch circuit is completed; setting the ready/busy signal to the busy state from the ready state after the suspending the write operation; and setting the ready/busy signal to the ready state from the busy state when the first read operation is completed.  
Regarding claim 14, the prior arts of record do not disclose or suggest the combination of all the limitations in the claim and the base claim, including: resuming the write operation after the first read operation, wherein the resuming the write operation is performed in parallel with the outputting the read data from the data register.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOCHUN L CHEN whose telephone number is (571)272-0941.  The examiner can normally be reached on M-F: 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOCHUN L CHEN/Examiner, Art Unit 2824